Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 9/20/2021. Claims 7 and 8 are amended.  

Regarding the affidavit of Professor Michael A Fiddy under 37 C.F.R § 1.132
Paragraphs 1-3 are noted as satisfying the requirements of establishing the preliminary requirement the affiant is of the appropriate skill level in the art.
Paragraph 6 describes the theoretical basis for the claimed thrusters operation.
Paragraph 7 is accepted as expert testimony regarding the observation of several working prototypes of the invention as claimed.

Regarding the affidavit of Professor Riccardo Bevilaqua under 37 C.F.R § 1.132
Paragraphs 1-3 are noted as satisfying the requirements of establishing the preliminary requirement the affiant is of the appropriate skill level in the art.
Paragraph 5 describes the theoretical basis for the claimed thrusters operation.
Paragraph 7 is testimony of observation of a working prototype of the invention.
Paragraph 3 and the subsequent text of the witnessed attachment to the affidavit of Professor Riccardo Bevilaqua under 37 C.F.R § are accepted as expert testimony 

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Hoskins 6,373,023.
Regarding claim 1, The prior art neither teaches nor renders wherein, upon receiving a field emission condition from the power source, charged particles available at the first electrode accelerate towards the second electrode for generating a thrust force along a direction of movement of the charged particles for propelling the housing, the thrust force generated when the predetermined distance between the first electrode and the second electrode is shorter than a Rindler horizon defined by the charged particles during acceleration in combination with the other limitations of the claims.
Regarding claim 11, Regarding claim 1, The prior art neither teaches nor renders wherein, upon receiving a breakdown voltage or a field emission condition from the common power source, charged particles available at the first electrode accelerate towards the second electrode for generating a thrust force along a direction of movement of the charged particles for propelling the housing, the thrust force generated when the predetermined distance between the first electrode and the second electrode is shorter than a Rindler horizon defined by the charged particles during acceleration in combination with the other limitations of the claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741